Relator's right to the award of a writ of mandamus against respondent is dependent upon the validity of a contract duly entered into between Mills-Dewitt Co., a corporation, and the commissioners court of Brazoria county in which the former agreed to prepare abstracts, maps and plats of lands in said county deemed necessary to facilitate the collection of *Page 584 
taxes in consideration of the payment to it by the county of 33 1-3% of all delinquent taxes, as of February 1st, 1929, which were actually collected.
The state challenges the validity of the contract upon various grounds. It is unnecessary to enter into a discussion of the questions thus raised for the reason that our Supreme Court in the case of Commissioners Court v. Wallace, 118 Tex. 279,15 S.W.2d 535, upheld the validity of a contract embodying substantially the same terms as the one here involved against the identical objections now presented.
The contract under consideration was entered into several months after the rendition of the above decision, and was evidently prepared with the view of following the very terms of the contract there construed, as it not only is a substantial copy of such contract but, with a few immaterial exceptions, follows the identical wording thereof. Every objection now urged by the state was embodied in its brief filed in the above case and the Supreme Court, after a full consideration of the objections thus urged, rendered its decision sustaining the validity of the contract.
Under authority of the case discussed, the writ of mandamus must be awarded as prayed for and we so recommend.
The opinion of the Commission of Appeals is adopted, and the mandamus awarded.
C. M. CURETON, Chief Justice.